Citation Nr: 9923796	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis of the 
thoracic and lumbar spines.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from March 1945 to December 
1946, and from September 1950 to November 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision, in which the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen the 
appellant's claim for arthritis of the thoracic and lumbar 
spines.


FINDINGS OF FACT

1.  In a decision issued in February 1992, the RO denied 
service connection for impairments of the thoracic and lumbar 
spines on the basis that the evidence then of record failed 
to establish that the appellant's disabilities were causally 
related to events which occurred during his active service.  
The appellant failed to appeal the denial, and this decision 
is the last final prior denial.

2.  Additional evidence since the RO's February 1992 decision 
is new and material inasmuch as it includes medical opinion 
which relates the appellant's arthritis of the thoracic and 
lumbar spines, in part, to his motor vehicle accident in 
service.

3.  Competent medical evidence of a nexus between arthritis 
of the thoracic and lumbar spines and in- service injury has 
been submitted and, accordingly, a plausible claim for 
service connection for arthritis of the thoracic and lumbar 
spines has been submitted.



CONCLUSIONS OF LAW

1.  The RO's February 1992 rating decision wherein the RO 
denied service connection for arthritis of the thoracic and 
lumbar spines is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1998).

2.  The evidence received subsequent to the RO's February 
1992 decision is new and material, and serves to reopen the 
claim for service connection for arthritis of the thoracic 
and lumbar spines.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The claim for service connection for arthritis of the 
thoracic and lumbar spines is well grounded, and there is a 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for 
arthritis of the thoracic and lumbar spines.  Specifically, 
he contends that newly submitted testimony and lay affidavits 
supports his contentions of an in- service back injury with 
continuity of symptomatology thereafter.  He also contends 
that newly submitted private and VA medical records supports 
his contentions that his degenerative changes of the thoracic 
and lumbar spines result from his in- service back injury.

As to the reopening of claims, the Board must make an 
independent review of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The RO, in a September 
1964 rating decision, denied the appellant's original claim 
for service connection for a back condition, which included 
consideration of a diagnosis of a "muscle strain," and 
provided the appellant with notice of this rating decision, 
but he failed to appeal.  An unappealed determination of the 
agency of original jurisdiction is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a)(1998).  
The RO declined to reopen this claim by unappealed rating 
decisions dated in 1981, 1982, 1983 and 1991.

In February 1992, the RO denied the appellant's claim for 
service connection for "impairments of the thoracic and 
lumbar spines" manifested by degenerative changes of the 
thoracic and lumbar spines.  The Board agrees with the RO 
that, for purposes of a new and material analysis, his 
"arthritis" claim is a new claim not subject to the 
previous denials for service connection for a "back 
condition."  Odiorne v. Principi, 3 Vet.App. 456, 460 
(1992).  The appellant was provided notice of the 1992 
decision, but he failed to appeal.  That decision is final.  
Id.  Accordingly, the Board, in its independent review of 
this case, finds that the appellant's claim for service 
connection for degenerative changes of the thoracic and 
lumbar spines was last finally denied in the RO's February 
1992 decision.  As such, the Board will apply the new and 
material standard with respect to the adjudication of this 
claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters, 10 Vet.App. at 206.  For 
purposes of a well groundedness analysis, the credibility of 
the evidence is presumed.  Robinette v. Brown, 8 Vet.App. 69, 
75-76 (1995).  A well grounded claim for service connection 
requires evidence of 1) a current disability as provided by a 
medical diagnosis; 2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and 3) a 
nexus, or link, between the in- service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In the 
February 1992 rating decision, the RO denied the appellant's 
claim for service connection for impairments of the thoracic 
and lumbar spines on the basis that the evidence of record 
failed to show that his disabilities were related to events 
which occurred during active service.  Therefore, the issue 
currently before the Board is whether the additional evidence 
submitted by the appellant since the RO decision in 1992 is 
both new and material in that it tends to establish that a 
causal relationship, or nexus, exists between his arthritis 
of the thoracic and lumbar spines and his active service.

At the time of the February 1992 denial, the appellant had 
alleged that his back disability, manifested by degenerative 
changes of the thoracic and lumbar spines, stemmed from an 
injury to the back during active service.  Specifically, he 
claimed that he received field hospital treatment following a 
roll- over motor vehicle accident which resulted in injury to 
his back, shoulders, neck, left hand, and left wrist.  He 
also alleged recurrent backache since his separation from 
service.  Lay affidavits of record corroborated his 
contentions of an in- service motor vehicle accident with 
field hospital treatment.  One servicemate recalled seeing 
the appellant in an upper body cast or bandage.  Others 
recalled his post- accident and post- service complaints of 
back pain.

Service medical records, to include physical examination 
reports dated in March 1945, November 1946, August 1950 and 
October 1951, are negative for complaint, manifestation or 
diagnosis of a back disability.  The appellant did not report 
an in- service back injury at the time of his October 1951 
separation examination.

A July 1964 report of physical examination from J. H. 
Wallace, M.D., revealed "negative" physical findings and a 
diagnosis of muscle strain.  VA orthopedic examination, dated 
in August 1964, revealed a diagnosis of healed contusion and 
strain of the spine.  In January 1971, the appellant was 
hospitalized at Bernalillo County Medical Center following a 
serious motor vehicle- pedestrian accident which resulted in 
multiple lacerations and bone fractures of the lower 
extremities.  He was transferred to a VA hospital for 
continued treatment of these conditions in February 1971.

By letter dated in June 1982, Myron G. Rosenbaum, M.D., P.A., 
reported his understanding of the appellant's lay history of 
an in- service back injury and subsequent complaint of 
chronic back pain.  The appellant had also reported that his 
serious 1971 accident aggravated his back problem.  Per the 
appellant's history, Dr. Rosenbaum attributed findings of 
disc injury and aggravation of latent arthritis to the 
appellant's 1951 accident, but he indicated that review of 
earlier x- rays would be of value for timing those changes.

A VA outpatient treatment record, dated in October 1991, 
revealed a diagnosis of moderate degenerative changes of the 
thoracic and lumbar spines.

In connection with the current appeal, the appellant 
submitted medical records from the University of New Mexico 
Medical Center which reveal treatment for chronic low back 
pain and degenerative joint disease beginning in the 1980's.  
In March 1991, the appellant reported motor vehicle injuries 
in 1950 and 1971, and he was given a diagnosis of chronic leg 
and back pain status post - "MVA's - probably."  There are 
two other references relating his back pain to his motor 
vehicle accidents.  VA outpatient treatment reports, dated 
from April 1996 to October 1996, indicate diagnoses of 
degenerative disc disease and degenerative joint disease 
which were considered post- traumatic in nature.

An affidavit from Kenneth L. Porter, dated in November 1997, 
reports his recollections of the appellant's in- service 
complaints of back pain.

During his appearance before the undersigned in March 1999, 
the appellant testified that his in- service back injury 
occurred during a combat situation.  He was treated with 
analgesics and bandaging in a field hospital, and sent back 
to his unit.  Thereafter, he experienced chronic back pain, 
but he didn't seek any other treatment during service.  Post- 
service, he received chiropractic treatment, but those 
records were no longer available.

The appellant, through his testimony and lay affidavits, 
alleges that he received in- service treatment for a back 
injury following a roll- over motor vehicle accident.  This 
accident allegedly occurred during a combat situation.  The 
truthfulness of his assertions of a combat related back 
injury, while not documented but also not previously 
discredited, must be presumed.  Duran, 7 Vet.App. at 220 
(1994); Molloy v. Brown, 9 Vet.App. 513, 516 (1996).  See 
also 38 U.S.C.A. § 1154(b) (West 1991).  He also alleges 
continuity of symptomatology since his separation from 
service.  See Savage v. Gober, 10 Vet.App. 488 (1997); 
38 C.F.R. § 303(b) (1998).

At the time of the last denial, the RO reviewed a medical 
opinion by Dr. Rosenbaum which attributed findings of the 
appellant's disc injury and aggravation of latent arthritis 
to his reported in- service injury.  The newly submitted 
evidence reveals private physician notations which relate the 
appellant's degenerative changes of the thoracic and lumbar 
spines, in part, to his in- service motor vehicle accident.  
VA clinical records opine that his disabilities are "post- 
traumatic" in nature.  This evidence is material to the 
question at hand.  The Board also finds that such opinion is 
new, and not merely cumulative, inasmuch as it tends to 
corroborate, or strengthen, Dr. Rosenbaum's opinion which was 
previously of record.  Molloy, 9 Vet.App. at 517; see also 
Paller v. Principi, 3 Vet.App. 535, 538 (1992).  As such, the 
Board is of the opinion that newly submitted medical evidence 
is sufficient to both reopen and well ground the appellant's 
claim for service connection for arthritis of the thoracic 
and lumbar spines.

As detailed in the remand order below, the Board is of the 
opinion that further development of this claim should be 
undertaken prior to any further consideration by the Board.

ORDER

The claim for service connection for arthritis of the 
thoracic and lumbar spines is reopened and well grounded.


REMAND

In a Form 21-4138 filing, dated in November 1979, the 
appellant alleged treatment for his back at the Albuquerque, 
New Mexico VAMC in approximately 1960.  Additionally, he 
reports that he has been awarded Supplemental Security Income 
from the Social Security Administration (SSA), but none of 
the documents supporting the SSA decision have been 
associated with the claims folder.  The Board is of the 
opinion that these medical records, not currently associated 
with the record on appeal, may be pertinent to the proper 
adjudication of the appellant's claim.  See Lind v. Principi, 
3 Vet App 493 (1992) (VA must seek to obtain SSA records 
before proceeding with the appeal).  The Board is also of the 
opinion that the appellant should be afforded VA orthopedic 
examination in order to determine the etiology of his 
thoracic and lumbar spine disabilities.

Accordingly, this case is REMANDED for the following action:

1.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is on remand status.  See Quarles 
v. Derwinski, 3 Vet.App. 129, 141 (1992); and 
Falzone v. Brown, 8 Vet.App. 398 (1995).

2.  The RO should take the necessary steps to 
obtain all medical records of treatment, both VA 
and private, pertaining to the appellant's 
thoracic and lumbar spine disabilities, to include 
records from the Albuquerque, New Mexico VAMC in 
approximately 1960.

3.  The RO should contact the Social Security 
Administration to obtain a copy of its decision 
awarding the appellant social security disability 
benefits, to include copies of the complete text 
of the award decision and all medical records 
relied upon in making the determination.

4.  Following the receipt of any additional 
records, the appellant should be afforded VA 
examination by an orthopedic specialist for the 
purpose of determining the nature and etiology of 
his thoracic and lumbar spine disabilities.  The 
examiner should review the contents of the claims 
file, and obtain relevant history from the 
appellant.  Following the examination, the 
examiner should express opinion on the following 
questions: 1) What is the diagnosis, or diagnoses, 
of the thoracic and lumbar spine disabilities; 2) 
Is it at least as likely as not that either or 
both thoracic and lumbar spine disabilities were 
caused by, or are the result of, injury during 
active service; and (3) Is any current thoracic 
and/or lumbar spine disability clearly 
attributable to intercurrent cause?  The examiner 
must provide a rationale for the opinions 
expressed.  The claims folder and a copy of this 
remand should be made available to the examiner.

5.  If the appellant fails to report for the VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

6.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

7.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for degenerative changes of 
the thoracic and lumbar spines, to include any 
additional medical evidence obtained by the RO 
pursuant to this remand.  In adjudicating the 
claim, consideration should be given to the 
credibility of the appellant's assertions and the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.303(b), as well as the holding in Savage.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

